DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-13 and 18-21 in the reply filed on 01/28/2022 is acknowledged.  The traversal is on the ground(s) that the burden necessary to sustain the requirement for restriction election has not been met.  This is not found persuasive because invention I, II, III and IV requires searches in different classes and different fields, in more details product vs method of making or method of using.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lijima et al. (US20140001422), and further in view of Yamashita et al. (US20180279606). 

    PNG
    media_image1.png
    489
    827
    media_image1.png
    Greyscale

As to claim 1. Lijima et al. disclose an antimicrobial layered body (see e.g. silver-conjugated compound composite for a layered structure in Par. 288, wherein silver is a well-documented antimicrobial, materials for antimicrobial agent in Par. 473) comprising a non-metal substrate (see e.g. layered structure comprising a substrate in Par. 11, wherein the substrate maybe glass substrate or plastic substrate in Par. 288) and a metal oxide layer(see e.g. a layer comprising silver on the substrate in Par. 11, wherein the silver compound can be silver oxide in Par. 267), wherein the metal oxide layer is present on an outermost surface(see e.g. Lijima et al. discloses the compound composite can be used for antimicrobial agent and coating composition in Par. 12, thus 
Since Lijima et al. only cite silver oxide as an example and does not explicitly saying the metal oxide layer nor metal oxide layer as outermost layer, Yamashita et al. is still additionally introduced that silver ion comprising layer can be metal oxide layer and is present on an outermost surface, 
Yamashita et al. disclose metal oxide layer (see e.g. metal oxide, metal such as silver in Par. 100 or aluminum that is anodized in Par. 147), wherein the metal oxide layer is present on an outermost surface (see e.g. Fig 1, aluminum, from the point of view that it can be processed easily by anodization in Par. 147 that is indirect contact with bacterial or fungal in Par. 68)

    PNG
    media_image2.png
    329
    631
    media_image2.png
    Greyscale

Both Lijima et al. and Yamashita are analogous in the field of antimicrobial layer based product, it would have been obvious for a person with ordinary skills in the art to modify the silver ion comprising layer to be anodized aluminum layer  has projection structure as show in Fig 1 as taught by Yamashita et al. since when bacteria or fungi are attached to a surface having the projection structure or linear convexo-concave shape, the bacteria or fungi do not enter spaces between the projections or linear convexes, and they come into contact with the tips of the projections or linear convexes Therefore, it is considered that once bacteria or fungi attach to a surface having the projection structure or linear convexo-concave shape, the tips of the projections pierce the bacteria cells and kill the bacteria or fungi, thereby providing antibacterial and antifungal performance as suggested by Yamashida et al.
As the result, the metal oxide layer and metal oxide layer as outermost layer is met. 
As to claim 2. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 1, wherein the anion is selected from the group consisting of So42-, P43, C2O42-, C3H2O42, C4H4052, and C6HsO73-(see e.g. see e.g. SO.sub.4.sup.2-, or PO.sub.4.sup.3- or CO.sub.3.sup.2- and etc in Par. 220 in Lijima et al.)
As to claim 3. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 1, wherein, in the metal oxide layer present on the outermost surface(see e.g. Fig 1 in Yamashita et al.), an abundance ratio of at least one atom of a sulfur atom, a phosphorus atom, and a carbon atom (see e.g. see e.g. SO.sub.4.sup.2-, or PO.sub.4.sup.3- or CO.sub.3.sup.2- and etc in Par. 220 in Lijima et al.) derived from the anion is 3.0 atm% or more(see e.g. atom can be 0.03 or 3% or more in Par. 247 of Lijima et al.).
As to claim 4. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 1, further comprising a metal layer (see e.g. aluminum layer from the point of view that is can be processed easily by anodization in par. 147).
As to claim 5. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 4, wherein a metal contained in the metal oxide layer and the metal layer is a valve metal (see e.g. aluminum layer from the point of view that is can be processed easily by anodization in par. 147).
As to claim 6. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 5, wherein the valve metal is aluminum (see e.g. aluminum layer from the point of view that is can be processed easily by anodization in par. 147).
As to claim 7. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 5, wherein, in the metal oxide layer present on the outermost surface, a total abundance ratio of the valve metal is 10 atm% or more when analyzed by XPS, and a total abundance ratio of a non-valve metal and a halogen atom is 1.0 atm% or less when analyzed by XPS(see e.g. aluminum layer from the point of 
As to claim 8 Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 7, wherein the non- valve metal is at least one selected from the group consisting of silver, copper, titanium, and germanium, and the halogen atom is an iodine atom (see e.g. silver in Lijima et al.). 
As to claim 9. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 1, wherein, in the metal oxide layer present on the outermost surface, an atom derived from the anion is a sulfur atom and an abundance ratio of an oxygen atom is 45 atm% or more when analyzed by XPS (see e.g. the upper limit of the ratio is usually 0.7 or 70% in Par. 247).
As to claim 10. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 1, wherein a total light transmittance of the metal oxide layer is 30% or more (see e.g. transmittance of 80% or more and the total light transmittance can be appropriately controlled in Par. 137, 140 of Yamashita et al.).
As to claim 11. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 1, wherein a thickness of the metal oxide layer is 50 nm or larger and 10 um or smaller (see e.g. thickness of the substrate can be appropriately selected depending on the intended application, and it is not particularly 
As to claim 12. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 1, wherein the metal oxide layer present on the outermost surface has a plurality of projection portions on the outermost surface thereof, and an average distance between adjacent projection portions is 20 to 600 nm (see e.g. projections' distances was 200 nm in Par. 222, Fig 1 of Yamashita et al.).
As to claim 13. Lijima et al. in view of Yamashita et al. discloses the antimicrobial layered body according to claim 12, wherein the projection portion is a needle-like protrusion (see e.g. Fig 1 of Yamashita et al.).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US20180279606).
As to claim 18. Yamashita et al. discloses an antimicrobial material (see e.g. antimicrobial articles in Par. 289) comprising an oxide film of a metal (see e.g. metal oxide, metal such as silver in Par. 100 or aluminum that is anodized in Par. 147) having a plurality of projection portions on a surface(see e.g. Fig 1), wherein an average distance between adjacent projection portions is 20 to 400 nm (see e.g. projections' distances was 200 nm in Par. 222, Fig 1).

    PNG
    media_image2.png
    329
    631
    media_image2.png
    Greyscale

As to claim 19. Yamashita et al. discloses the antimicrobial material according to claim 18, wherein the projection portion is a needle-like protrusion (see e.g. projections' distances was 200 nm in Par. 222, Fig 1).
As to claim 20. Yamashita et al. discloses a layered body comprising a layer made of the antimicrobial material according to claim 18(see e.g. Fig 1).
As to claim 21. Yamashita et al. discloses a medical member comprising the antimicrobial material according to claim 18(see e.g. medical device in Par. 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (201803200000).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TONG GUO/Primary Examiner, Art Unit 1783